DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 2 recites “another electrode is provided on another side surface of the third component.” However, claim 1 already introduced two electrodes. It appears there is no “another electrode” or “third electrode” on another side surface of the third component based on the specification and drawing. Thus, claim 2 is now a new matter. In order to examine this application, examiner will assume another electrode is just one of the two electrode.
Claims 7, 8, 10 and 12 depends on claim 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “a plurality of third components, each third component having two electrodes at opposite sides”. It’s unclear whether the third component and the two electrodes introduced in claim 1 is part of the plurality of third components introduced in claim 17 or if it is additional third components. Further clarification is required. In order to examine this application, examiner will assume the plurality of third components include the third component claimed in claim 1, and that the two electrodes are arranged in the same way on all the third components as described in claim 1.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites “the one electrode”, which should have been “the two electrode” instead.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saji et al. (US 8,849,362; hereinafter “Saji”) in view of Morikita et al. (US 2011/0013349; hereinafter “Morikita”).
Regarding claim 1, Saji teaches a radio-frequency module comprising: a circuit board (800, Fig. 5); a first component (such as top left 891 in Fig. 5 or components on one side of 902 in Fig. 3), a second component (not shown in Fig. 5, but other components on the other side of 902 in Fig. 3), and a third component (top right 891, Fig. 5), wherein the first component, the second component, and the third component are mounted on a main surface of the circuit board (top main surface of 800 as shown in Fig. 3, 5); a sealing resin layer (900, Fig. 5) laminated on the main surface of the circuit board, the sealing resin layer sealing the first component, the second component, and the third component; and a shield wall (902, 903, Fig. 5) disposed in a groove (where 902, 903 occupies in 900, Fig. 5) provided in the sealing resin layer, wherein the groove (region of 902 in Figs. 2, 3, 5; can be determined from combination of Figs. 2, 3, 5) disposed between the first component and the second component overlapping the third component (region of 903 overlap right 891 in Fig. 5), when viewed in a direction perpendicular to the main surface of the circuit board (col. 11, lns. 1-23: “…surface mounted components 691 can be arranged under this shield wall 903…”; note that 691 is a typo and should have been 891 instead), a lower end portion of the shield wall is provided with a depth not reaching the third component (lower end of 903’s shield wall not reaching right 891 as shown in Fig. 5), the third component has a first surface (bottom surface of right 891) facing the main surface of the circuit board, a second surface (top surface of right 891) opposed to the first surface, two opposite side surfaces connecting the first surface and the second surface (two sides of right 891), and two electrodes (two electrode shown below 891 in Fig. 5) is provided of the third component, wherein the shield wall is disposed over a middle top surface between the two electrodes (903 over a middle top surface of 891 and is between two electrodes as shown in Fig. 5; see cropped Fig. 5 below) 

    PNG
    media_image1.png
    299
    440
    media_image1.png
    Greyscale

and the one electrode of the third component and the shield wall are connected to a ground (col. 9, lns. 2-10; col. 10, lns. 3-4).
Saji does not teach each electrode is provided on each of the two opposite side surfaces of the third component. However, Morikita teaches each electrode (left and right electrode of 3 in Fig. 12) is provided on each of the two opposite side surfaces of a third component (main body of 3, Fig. 12; [0035]: component 3 is preferably a passive chip component, such as a chip capacitor, a chip inductor, or a chip resistor…). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each electrode is provided on each of the two opposite side surfaces of the third component in Saji, as taught by Morikita, in order to easily surface mount other well-known types of components, such as a passive chip component, and save footprint on the circuit board.
	Regarding claim 2 as best understood, Saji in view of Morikita teaches the radio-frequency module according to claim 1, and Morikita further teaches wherein, when viewed in the direction perpendicular to the main surface of the circuit board, another electrode is provided on another side surface of the third component (such as right electrode 3 on right side surface of body of 3 as shown in Fig. 12 of Morikita).
	Regarding claim 3, Saji in view of Morikita teaches the radio-frequency module according to claim 1, and Saji further teaches wherein the shield wall has an angled portion when viewed in the direction perpendicular to the main surface of the circuit board (902 shows several angled portions in Figs. 2 and 3), the third component is not disposed at a portion overlapping the angled portion of the shield wall when viewed in the direction perpendicular to the main surface of the circuit board (since the right 891 is under 903 in Fig. 5, it is not at angled portion of 902), and a portion of the groove located at the angled portion is provided with a depth to make the main surface of the circuit board exposed (groove occupied by 902 must have depth down to the main surface of the circuit board 800 in Fig. 5).
Regarding claim 4, Saji in view of Morikita teaches the radio-frequency module according to claim 1. Saji does not explicitly teach wherein the third component includes a plurality of components, when viewed in the direction perpendicular to the main surface of the circuit board, the plurality of components is arranged along the shield wall, and the groove is provided with a constant depth to make the main surface of the circuit board not exposed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the third component includes a plurality of components, when viewed in the direction perpendicular to the main surface of the circuit board, the plurality of components is arranged along the shield wall, and the groove is provided with a constant depth to make the main surface of the circuit board not exposed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, Saji already taught a single component that is arranged along the shield wall and the groove have a depth to make the main surface of the circuit board not exposed, thus, duplicating additional components along the shield wall and with constant groove depth can be easily added by one of ordinary skill in the art to utilize the region under shield wall for additional components.
Regarding claim 6, Saji in view of Morikita teaches the radio-frequency module according to claim 1, and Saji further teaches wherein the shield wall is connected to a ground electrode (same as the 801 connected with 902, Fig. 5; col. 10, lns. 3-4: “…shield wall 902 is connected with the ground electrode…”) provided on or in the circuit board in a region disposed between the first component and the second component (see Figs. 2, 3, 5).
	Regarding claim 7, Saji in view of Morikita teaches the radio-frequency module according to claim 2, and Saji further teaches wherein the shield wall has an angled portion when viewed in the direction perpendicular to the main surface of the circuit board (902 shows several angled portions in Figs. 2 and 3), the third component is not disposed at a portion overlapping the angled portion of the shield wall when viewed in the direction perpendicular to the main surface of the circuit board (since the right 891 is under 903 in Fig. 5, it is not at angled portion of 902), and a portion of the groove located at the angled portion is provided with a depth to make the main surface of the circuit board exposed (groove occupied by 902 have depth down to the main surface of the circuit board 800 in Fig. 5).
Regarding claim 8, Saji in view of Morikita teaches the radio-frequency module according to claim 2. Saji does not explicitly teach wherein the third component includes a plurality of components, when viewed in the direction perpendicular to the main surface of the circuit board, the plurality of components is arranged along the shield wall, and the groove is provided with a constant depth to make the main surface of the circuit board not exposed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the third component includes a plurality of components, when viewed in the direction perpendicular to the main surface of the circuit board, the plurality of components is arranged along the shield wall, and the groove is provided with a constant depth to make the main surface of the circuit board not exposed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, Saji already taught a single component that is arranged along the shield wall and the groove have a depth to make the main surface of the circuit board not exposed, thus, duplicating additional components along the shield wall and with constant groove depth can be easily added by one of ordinary skill in the art to utilize the region under shield wall for additional components.
Regarding claim 9, Saji in view of Morikita teaches the radio-frequency module according to claim 3. Saji does not explicitly teach wherein the third component includes a plurality of components, when viewed in the direction perpendicular to the main surface of the circuit board, the plurality of components is arranged along the shield wall, and the groove is provided with a constant depth to make the main surface of the circuit board not exposed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the third component includes a plurality of components, when viewed in the direction perpendicular to the main surface of the circuit board, the plurality of components is arranged along the shield wall, and the groove is provided with a constant depth to make the main surface of the circuit board not exposed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, Saji already taught a single component that is arranged along the shield wall and the groove have a depth to make the main surface of the circuit board not exposed, thus, duplicating additional components along the shield wall and with constant groove depth can be easily added by one of ordinary skill in the art to utilize the region under shield wall for additional components.
Regarding claim 12, Saji in view of Morikita teaches the radio-frequency module according to claim 2, and Saji further teaches wherein the shield wall is connected to a ground electrode (same as the 801 connected with 902, Fig. 5; col. 10, lns. 3-4: “…shield wall 902 is connected with the ground electrode…”) provided on or in the circuit board in a region disposed between the first component and the second component (see Figs. 2, 3, 5).
Regarding claim 13, Saji in view of Morikita teaches the radio-frequency module according to claim 3, and Saji further teaches wherein the shield wall is connected to a ground electrode (same as the 801 connected with 902, Fig. 5; col. 10, lns. 3-4: “…shield wall 902 is connected with the ground electrode…”) provided on or in the circuit board in a region disposed between the first component and the second component (see Figs. 2, 3, 5).
Regarding claim 14, Saji in view of Morikita teaches the radio-frequency module according to claim 4, and Saji further teaches wherein the shield wall is connected to a ground electrode (same as the 801 connected with 902, Fig. 5; col. 10, lns. 3-4: “…shield wall 902 is connected with the ground electrode…”) provided on or in the circuit board in a region disposed between the first component and the second component (see Figs. 2, 3, 5).
Regarding claim 16, Saji in view of Morikita teaches the radio-frequency module according to claim 1, and Saji further teaches the one electrode of the third component is in a height not reaching the lower end portion of the groove (lower end of groove of 903 does not reach to right component 891 as shown in Fig. 5 of Saji).

Claims 5, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saji in view of Morikita, and further in view of Hung (US 2018/0090466).
	Regarding claim 5, Saji in view of Morikita teaches the radio-frequency module according to claim 1. Saji does not teach wherein when viewed in the direction perpendicular to the main surface of the circuit board, a portion of the groove in a region of the shield wall not overlapping the third component, has a wide width portion provided in a shallow region in a depth direction and having a wider groove width, a narrow width portion provided in a deep region in the depth direction and having a narrower groove width, and a boundary portion continuously connecting the wide width portion and the narrow width portion, the wide width portion is provided such that a groove width of an end portion closer to the boundary portion in the depth direction is wider than a groove width of an end portion closer to the boundary portion in the depth direction of the narrow width portion, and a maximum value of the groove width of the narrow width portion is less than a maximum value of the groove width of the wide width portion, and when viewed in the direction perpendicular to the main surface of the circuit board, a maximum value of a width of the lower end portion of the groove is less than a maximum value of a width of an upper portion of the groove. However, Hung teaches wherein when viewed in a direction perpendicular to a main surface of a circuit board (top surface of 10, Fig. 4), a portion of a groove in a region (groove region for 31, Fig. 4) of a shield wall (31, Fig. 4) not overlapping a component (not overlapping 12A, 12B, Fig. 4), has a wide width portion (W1a, Fig. 4) provided in a shallow region in a depth direction (H1a) and having a wider groove width (W1a has wider groove width versus W2b), a narrow width portion (W1b) provided in a deep region in the depth direction and having a narrower groove width (as shown at 31b), and a boundary portion (boundary between 31a and 31b) continuously connecting the wide width portion and the narrow width portion, the wide width portion is provided such that a groove width of an end portion closer to the boundary portion in the depth direction is wider than a groove width of an end portion closer to the boundary portion in the depth direction of the narrow width portion (as shown in Fig. 4), and a maximum value of the groove width of the narrow width portion is less than a maximum value of the groove width of the wide width portion, and when viewed in the direction perpendicular to the main surface of the circuit board, a maximum value of a width of a lower end portion of the groove (lower end width of W1b, Fig. 4) is less than a maximum value of a width of an upper portion of the groove (upper end portion of W1a, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein when viewed in the direction perpendicular to the main surface of the circuit board, a portion of the groove in a region of the shield wall not overlapping the third component, has a wide width portion provided in a shallow region in a depth direction and having a wider groove width, a narrow width portion provided in a deep region in the depth direction and having a narrower groove width, and a boundary portion continuously connecting the wide width portion and the narrow width portion, the wide width portion is provided such that a groove width of an end portion closer to the boundary portion in the depth direction is wider than a groove width of an end portion closer to the boundary portion in the depth direction of the narrow width portion, and a maximum value of the groove width of the narrow width portion is less than a maximum value of the groove width of the wide width portion, and when viewed in the direction perpendicular to the main surface of the circuit board, a maximum value of a width of the lower end portion of the groove is less than a maximum value of a width of an upper portion of the groove in Saji in view of Morikita, as taught by Hung, in order to utilize the particular shape and size to enhance filling and shielding properties.
	Regarding claim 10, Saji in view of Morikita teaches the radio-frequency module according to claim 2. Saji does not teach wherein when viewed in the direction perpendicular to the main surface of the circuit board, a portion of the groove in a region of the shield wall not overlapping the third component, has a wide width portion provided in a shallow region in a depth direction and having a wider groove width, a narrow width portion provided in a deep region in the depth direction and having a narrower groove width, and a boundary portion continuously connecting the wide width portion and the narrow width portion, the wide width portion is provided such that a groove width of an end portion closer to the boundary portion in the depth direction is wider than a groove width of an end portion closer to the boundary portion in the depth direction of the narrow width portion, and a maximum value of the groove width of the narrow width portion is less than a maximum value of the groove width of the wide width portion, and when viewed in the direction perpendicular to the main surface of the circuit board, a maximum value of a width of the lower end portion of the groove is less than a maximum value of a width of an upper portion of the groove. However, Hung teaches wherein when viewed in a direction perpendicular to a main surface of a circuit board (top surface of 10, Fig. 4), a portion of a groove in a region (groove region for 31, Fig. 4) of a shield wall (31, Fig. 4) not overlapping a component (not overlapping 12A, 12B, Fig. 4), has a wide width portion (W1a, Fig. 4) provided in a shallow region in a depth direction (H1a) and having a wider groove width (W1a has wider groove width versus W2b), a narrow width portion (W1b) provided in a deep region in the depth direction and having a narrower groove width (as shown at 31b), and a boundary portion (boundary between 31a and 31b) continuously connecting the wide width portion and the narrow width portion, the wide width portion is provided such that a groove width of an end portion closer to the boundary portion in the depth direction is wider than a groove width of an end portion closer to the boundary portion in the depth direction of the narrow width portion (as shown in Fig. 4), and a maximum value of the groove width of the narrow width portion is less than a maximum value of the groove width of the wide width portion, and when viewed in the direction perpendicular to the main surface of the circuit board, a maximum value of a width of a lower end portion of the groove (lower end width of W1b, Fig. 4) is less than a maximum value of a width of an upper portion of the groove (upper end portion of W1a, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein when viewed in the direction perpendicular to the main surface of the circuit board, a portion of the groove in a region of the shield wall not overlapping the third component, has a wide width portion provided in a shallow region in a depth direction and having a wider groove width, a narrow width portion provided in a deep region in the depth direction and having a narrower groove width, and a boundary portion continuously connecting the wide width portion and the narrow width portion, the wide width portion is provided such that a groove width of an end portion closer to the boundary portion in the depth direction is wider than a groove width of an end portion closer to the boundary portion in the depth direction of the narrow width portion, and a maximum value of the groove width of the narrow width portion is less than a maximum value of the groove width of the wide width portion, and when viewed in the direction perpendicular to the main surface of the circuit board, a maximum value of a width of the lower end portion of the groove is less than a maximum value of a width of an upper portion of the groove in Saji in view of Morikita, as taught by Hung, in order to utilize the particular shape and size to enhance filling and shielding properties.
	Regarding claim 11, Saji in view of Morikita teaches the radio-frequency module according to claim 3. Saji does not teach wherein when viewed in the direction perpendicular to the main surface of the circuit board, a portion of the groove in a region of the shield wall not overlapping the third component, has a wide width portion provided in a shallow region in a depth direction and having a wider groove width, a narrow width portion provided in a deep region in the depth direction and having a narrower groove width, and a boundary portion continuously connecting the wide width portion and the narrow width portion, the wide width portion is provided such that a groove width of an end portion closer to the boundary portion in the depth direction is wider than a groove width of an end portion closer to the boundary portion in the depth direction of the narrow width portion, and a maximum value of the groove width of the narrow width portion is less than a maximum value of the groove width of the wide width portion, and when viewed in the direction perpendicular to the main surface of the circuit board, a maximum value of a width of the lower end portion of the groove of the shield wall is less than a maximum value of a groove width of the wide width portion. However, Hung teaches wherein when viewed in a direction perpendicular to a main surface of a circuit board (top surface of 10, Fig. 4), a portion of a groove in a region (groove region for 31, Fig. 4) of a shield wall (31, Fig. 4) not overlapping a component (not overlapping 12A, 12B, Fig. 4), has a wide width portion (W1a, Fig. 4) provided in a shallow region in a depth direction (H1a) and having a wider groove width (W1a has wider groove width versus W2b), a narrow width portion (W1b) provided in a deep region in the depth direction and having a narrower groove width (as shown at 31b), and a boundary portion (boundary between 31a and 31b) continuously connecting the wide width portion and the narrow width portion, the wide width portion is provided such that a groove width of an end portion closer to the boundary portion in the depth direction is wider than a groove width of an end portion closer to the boundary portion in the depth direction of the narrow width portion (as shown in Fig. 4), and a maximum value of the groove width of the narrow width portion is less than a maximum value of the groove width of the wide width portion, and when viewed in the direction perpendicular to the main surface of the circuit board, a maximum value of a width of a lower end portion of the groove (lower end width of W1b, Fig. 4) of the shield wall is less than a maximum value of a groove width of the wide width portion (upper end portion of W1a, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein when viewed in the direction perpendicular to the main surface of the circuit board, a portion of the groove in a region of the shield wall not overlapping the third component, has a wide width portion provided in a shallow region in a depth direction and having a wider groove width, a narrow width portion provided in a deep region in the depth direction and having a narrower groove width, and a boundary portion continuously connecting the wide width portion and the narrow width portion, the wide width portion is provided such that a groove width of an end portion closer to the boundary portion in the depth direction is wider than a groove width of an end portion closer to the boundary portion in the depth direction of the narrow width portion, and a maximum value of the groove width of the narrow width portion is less than a maximum value of the groove width of the wide width portion, and when viewed in the direction perpendicular to the main surface of the circuit board, a maximum value of a width of the lower end portion of the groove of the shield wall is less than a maximum value of a groove width of the wide width portion in Saji in view of Morikita, as taught by Hung, in order to utilize the particular shape and size to enhance filling and shielding properties.
Regarding claim 15, Saji in view of Morikita and Hung teaches the radio-frequency module according to claim 5, and Saji further teaches wherein the shield wall is connected to a ground electrode (same as the 801 connected with 902, Fig. 5; col. 10, lns. 3-4: “…shield wall 902 is connected with the ground electrode…”) provided on or in the circuit board in the region disposed between the first component and the second component (see Figs. 2, 3, 5).

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1-17 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES WU/           Primary Examiner, Art Unit 2841